Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7, a modified peanut butter, in the reply filed on 17 November 2022 is acknowledged.  The traversal is on the ground that the claims 1-7 overlap in scope with claims 8-19, a method for producing a modified peanut butter, and there would be no serious search burden.  This is not found persuasive because claims 1-7 require a search of peanut butter compositions with silica additives, while claims 8-19 would require a search of methods of making a modified peanut butter including, method steps and temperatures, and additionally a search for pet toys or treats filled with a modified peanut butter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “natural peanut butter”.  There is no definition provided in the specification for “natural” and it is unclear what properties a peanut butter would require to be considered natural.  For the purpose of examination, "natural peanut butter” will be interpreted as the product resulting from grinding peanuts.
Claim 1 recites the phrase “hard butter”, which is defined in the instant specification as “edible lipids having melting characteristics or an SFI (solid fat index) curve similar to cocoa butter” [00021]. However, it is unclear how similar to cocoa butter’s SFI curve or melting characteristics a lipid would have to be in order to meet this limitation.  The specification further discloses that Paramount X, a hydrogenated vegetable oil, and Paramount XX, a partially hydrogenated vegetable oil, are suitable hard butters [00015].  For the purpose of examination, "hard butter" will be interpreted as any hydrogenated or partially hydrogenated vegetable oil.  
Claim 4 contains the trademark/trade name Syloid ® 244 FP.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a silica gel or fumed silica and, accordingly, the identification/description is indefinite. For the purpose of examination, claim 4 will be interpreted as requiring any silica gel or fumed silica product.
Claims 2-3 and 5-7 are rejected here because the depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perlman (US 5,962,064 METHOD AND COMPOSITION FOR PREVENTING OIL SEPARATION IN VEGETABLE KERNEL BUTTERS BY COMBINING WITH MICROPARTICULATE SILICON DIOXIDE 1999).
Regarding claims 1 and 5-6,  Perlman teaches a stabilized (modified) peanut butter (abstract) where natural peanut butter and hydrogenated fat (hard butter) containing peanut butter are combined with 1.00 % by weight of fumed silica (Example 5 first paragraph and Table 5). 
Regarding claim 4,  Perlman teaches the peanut butter can include Syloid ® 244 silica gel (Table 1) which is considered equivalent to the instantly claimed Syloid ® 244 FP.

Claim Rejections - 35 USC § 102/103
Claim 2 is rejected 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Perlman (US 5,962,064 METHOD AND COMPOSITION FOR PREVENTING OIL SEPARATION IN VEGETABLE KERNEL BUTTERS BY COMBINING WITH MICROPARTICULATE SILICON DIOXIDE 1999). 
Regarding claim 2, Perlman teaches the modified peanut butter of claim 1 as discussed above.  Perlman further teaches the stabilized peanut butter can further comprise maltodextrin (starch) [claim 6].
Alternatively, Perlman teaches the modified peanut butter can further comprise maltodextrin (starch) [claim 6].  Perlman further teaches maltodextrin is often added to peanut butter as a fat replacement to allow for the production of a “reduced fat” product, where the maltodextrin improves the fluidity and spreadability of the product (column 2, lines 17-22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected maltodextrin as in additive to the peanut butter od Perlman in order to produce a “reduced fat” product with improved fluidity and spreadability.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 5,962,064 METHOD AND COMPOSITION FOR PREVENTING OIL SEPARATION IN VEGETABLE KERNEL BUTTERS BY COMBINING WITH MICROPARTICULATE SILICON DIOXIDE 1999).
Regarding claim 7, Perlman teaches the stabilized peanut butter can further comprise fully or partially hydrogenated vegetable oil (hard butter) wherein the combination of silicon dioxide plus hydrogenated vegetable oil does not exceed 10% weight of the peanut butter composition [claim 6].  This would allow Perlman’s peanut butter composition to have a range of greater than 0% weight to less than 10% by weight of the hydrogenated vegetable oil.  Perlman’s range of greater than 0% weight to less than 10% weight hydrogenated vegetable oil is considered very close to or overlapping with the claimed range of approximately 10% by weight hard butter.  Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art"  or where the claimed ranges or amounts do not overlap with the prior art but are merely close, a prima facie case of obviousness exists. MPEP 2144.05.I.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 5,962,064 METHOD AND COMPOSITION FOR PREVENTING OIL SEPARATION IN VEGETABLE KERNEL BUTTERS BY COMBINING WITH MICROPARTICULATE SILICON DIOXIDE 1999) in view of Lui (US 6982101 B2 Sweetened Nut Butter Spread and Method for its Production 2006).
Regarding claim 3,  Perlman teaches the modified peanut butter of claim 1 as detailed above.  
Perlman does not disclose the addition of canola oil to the peanut butter.
Liu, also in the field of nut butters, discloses the addition of canola oil to a nut butter to improve the smoothness of the finished product (column 3, lines 4-9) where the nut can be peanuts (column 2, lines 33-35).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the peanut butter of Perlman with the canola oil of Liu in order to provide a composition with improved smoothness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                             
/Nikki H. Dees/Primary Examiner, Art Unit 1791